AMENDMENT NO. 1
TO
AMENDED AND RESTATED
NOTE CONVERSION AGREEMENT
AND
WARRANT AMENDMENT


 
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED NOTE CONVERSION AGREEMENT AND
WARRANT AMENDMENT (this “Agreement”) is entered into on September 2, 2014, by
and between VistaGen Therapeutics, Inc., a Nevada corporation (the “Company”),
and Platinum Long Term Growth VII, LLC, a Delaware limited liability company
(“Platinum”).
 
WHEREAS, the parties entered into an Amended and Restated Note Conversion
Agreement and Warrant Amendment on July 18, 2014 (“Amendment”), which Amendment
amends and restates that certain Note Conversion Agreement, dated April 4, 2013,
and amends certain warrants issued to Platinum prior to the date of the
Amendment, each as more particularly set forth in the Amendment; and


WHEREAS, the parties agree to amend the Amendment as more particularly set forth
below, in order to extend the date upon which the Company is able to consummate
a Qualified Financing, as such term is defined in the Amendment.


 NOW, THEREFORE, for and in consideration of the mutual agreements set forth
herein, the parties hereto agree as follows:
 
1.            The definition of “Closing Date”, as such term is defined in
Section 1 of the Amendment, shall be revised to September 30, 2014, and each
reference to August 31, 2014 in the Amendment shall be amended and replaced with
September 30, 2014.


2.           The provisions of the Amendment, as modified herein, shall remain
in full force and effect in accordance with its terms and are hereby ratified
and confirmed.  Platinum does not in any way waive the Company’s obligations to
comply with any of the provisions, covenants and terms of the Amendment (as
amended hereby) and the other agreements referred to in the Amendment.  This
Agreement shall be governed by the laws of the State of New York without regard
to the conflict of laws provisions thereof.












[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have signed this instrument as of the date first
set forth above.


ADDRESS:
   
VISTAGEN THERAPEUTICS, INC.
343 Allerton Avenue
South San Francisco, California 94080
           
By: /s/ Shawn K. Singh
Name: Shawn K. Singh
Title: Chief Executive Officer
 
               
ADDRESS:
   
PLATINUM LONG TERM GROWTH VII, LLC
152 West 57th Street, 4th Floor
New York, NY 10019
           
By: /s/ Will Slota
Name: Will Slota
Title: Authorized Signatory
 
       

















































[Signature Page to Amendment No. 1 to Amended and Restated Note Conversion
Agreement and Warrant Amendment]
